Journal Entries (1827-29): Journal 4: (1) Motion for order of publication *p. 136; (2) rule to plead, answer, or demur; copy of rule ordered published *p. 144; (3) continued *p. 173; (4) motion to take bill as confessed *p. 231; (3) bill taken as confessed, referred to master *p. 237; (6) motion to set aside last-mentioned orders *p. 260.
Papers in File: (1) Bill of complaint; (2) bond for costs; (3) precipe for subpoenas; (4-3) writs of subpoena and returns; (6) affidavit of non-residence; (7) motion for notice by publication; (8) stipulation to delay proceedings; (9) proof of publication; (10) motion to take bill as confessed; (11) clerk’s certificate as to pleadings on file; (12) draft of decree pro confesso and reference to master; (13) master’s report of amount due; (14) motion to set aside order taking bill as confessed; (13) affidavit in support of motion.
Chancery Case 83 of 1827.